  Case 14-11417         Doc 43     Filed 03/05/19 Entered 03/05/19 12:21:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-11417
         Lisa L Lewis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/28/2014.

         2) The plan was confirmed on 06/10/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/07/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,055.00.

         10) Amount of unsecured claims discharged without payment: $90,220.31.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-11417         Doc 43       Filed 03/05/19 Entered 03/05/19 12:21:35                    Desc Main
                                       Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor              $20,191.25
        Less amount refunded to debtor                           $898.34

NET RECEIPTS:                                                                                   $19,292.91


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $793.81
    Other                                                                   $353.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,146.81

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
500 FAST CASH                    Unsecured         980.00           NA              NA            0.00       0.00
ACL LABORATORIES                 Unsecured         207.00        206.25          206.25          20.63       0.00
ADVOCATE GOOD SAMARITAN HOSP Unsecured          1,037.00            NA              NA            0.00       0.00
Advocate South Suburban Hospital Unsecured         303.00           NA              NA            0.00       0.00
Berman & Rabin, P.A              Unsecured         390.00           NA              NA            0.00       0.00
CAPITAL MANAGEMENT SERVICES Unsecured              549.00           NA              NA            0.00       0.00
CASTLE PAYDAY                    Unsecured      1,823.00            NA              NA            0.00       0.00
CERASTES LLC                     Unsecured         800.00        859.34          859.34          85.93       0.00
CITY OF CALUMET CITY             Unsecured         337.00        337.50          337.50          33.75       0.00
COMMONWEALTH EDISON              Unsecured         345.00        325.15          325.18          32.52       0.00
Everest Cash Advance             Unsecured         400.00           NA              NA            0.00       0.00
FIDELITY INFORMATION CORP        Unsecured         143.00           NA              NA            0.00       0.00
GATEWAY FINANCIAL                Unsecured     12,001.00     12,296.53        12,296.53      1,229.65        0.00
ILLINOIS COLLECTION SVC          Unsecured         344.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured            NA         431.73          431.73          43.17       0.00
MARION CATHOLIC HIGH SCHOOL      Unsecured            NA     10,040.00         7,090.00        709.00        0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
Midland Funding                  Unsecured         845.00           NA              NA            0.00       0.00
Mw Fincl Svc                     Unsecured      1,824.00            NA              NA            0.00       0.00
Mw Fincl Svc                     Unsecured         390.00           NA              NA            0.00       0.00
NCEP LLC                         Unsecured      1,255.00            NA           269.05          26.91       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-11417     Doc 43     Filed 03/05/19 Entered 03/05/19 12:21:35                     Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim           Claim         Claim        Principal        Int.
Name                            Class   Scheduled        Asserted      Allowed         Paid           Paid
NCEP LLC                    Secured        6,725.00         8,249.05      7,980.00      7,980.00       585.96
NCO FINANCIAL SYSTEMS       Unsecured         286.00             NA            NA            0.00         0.00
NCO FINANCIAL SYSTEMS       Unsecured      1,930.00              NA            NA            0.00         0.00
NCO FINANCIAL SYSTEMS       Unsecured         786.00             NA            NA            0.00         0.00
NCO FINANCIAL SYSTEMS       Unsecured         715.00             NA            NA            0.00         0.00
NICOR GAS                   Unsecured         700.00          629.13        629.13          62.91         0.00
North Cash                  Unsecured         500.00             NA            NA            0.00         0.00
OAKLAWN RADIOLOGY IMAGING   Unsecured          73.00             NA            NA            0.00         0.00
PORTFOLIO RECOVERY ASSOC    Unsecured         570.00             NA            NA            0.00         0.00
QUANTUM3 GROUP LLC          Unsecured            NA           840.00        840.00          84.00         0.00
Robert Povilons             Unsecured     16,585.00              NA            NA            0.00         0.00
Robin Snead LTD             Unsecured         550.00             NA            NA            0.00         0.00
Sonnenschein Fnl Svcs       Unsecured      3,414.00              NA            NA            0.00         0.00
Sonnenschein Fnl Svcs       Unsecured      2,462.00              NA            NA            0.00         0.00
The seven Group             Unsecured         200.00             NA            NA            0.00         0.00
US DEPT OF EDUCATION        Unsecured     32,241.00       32,241.74     32,241.74       3,224.17          0.00
VILLAGE OF OLYMPIA FIELDS   Unsecured            NA            25.00         25.00           2.50         0.00
VILLAGE OF PARK FOREST      Unsecured         250.00          250.00        250.00          25.00         0.00
VILLAGE OF RICHTON PARK     Unsecured         150.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                          Claim            Principal                Interest
                                                        Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                   $0.00
      Mortgage Arrearage                                   $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                          $7,980.00          $7,980.00                 $585.96
      All Other Secured                                    $0.00              $0.00                   $0.00
TOTAL SECURED:                                         $7,980.00          $7,980.00                 $585.96

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                 $0.00
       Domestic Support Ongoing                            $0.00                $0.00                 $0.00
       All Other Priority                                  $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                        $55,801.45             $5,580.14                   $0.00


Disbursements:

       Expenses of Administration                          $5,146.81
       Disbursements to Creditors                         $14,146.10

TOTAL DISBURSEMENTS :                                                                      $19,292.91


UST Form 101-13-FR-S (09/01/2009)
  Case 14-11417         Doc 43      Filed 03/05/19 Entered 03/05/19 12:21:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
